     Case 17-41860-elm11 Doc 269 Filed 03/07/19          Entered 03/07/19 11:12:15      Page 1 of 4




The following constitutes the ruling of the court and has the force and effect therein described.



Signed March 7, 2019
                                           United States Bankruptcy Judge
______________________________________________________________________




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                    FORT WORTH DIVISION

     IN RE:                                          §
                                                     §
     STEVEN MICHAEL DAVIS II,                        §          CASE NO. 17-41860
                                                     §          Chapter 11
             Debtor.                                 §

                  ORDER CONFIRMING DEBTOR’S FOURTH AMENDED PLAN
                     OF REORGANIZATION DATED FEBRUARY 25, 2019

             CAME ON FOR CONSIDERATION BY THE COURT the Fourth Amended Plan of

     Reorganization Dated February 25, 2019 (“Plan”), filed by Steven Michael Davis II (“Debtor”),

     Debtor in the above-styled and numbered case, and the Court having considered the evidence

     presented and the arguments of counsel and for the reasons set forth on the record confirms the

     Plan. It is accordingly,




     Order Confirming Debtor’s Fourth Amended Plan
     of Reorganization Dated February 25, 2019
     Page 1
Case 17-41860-elm11 Doc 269 Filed 03/07/19              Entered 03/07/19 11:12:15         Page 2 of 4



        ORDERED, ADJUDGED AND DECREED that the Plan complies with section 1129 of

the Bankruptcy Code, 11 U.S.C. Section 1129, including the following:

        a.      Section 1129(a)(1).     The Plan complies with the applicable provisions of Title 11.

        b.      Section 1129(a)(2).     The proponent of the Plan has complied with the applicable

provisions of Title 11.

        c.      Section 1129(a)(3).     The Plan has been proposed in good faith and not by any

means forbidden by law.

        d.      Section 1129(a)(4).     Any payments for services or for costs and expenses in

connection with the case, or in connection with the Plan and incident to the case, have been

approved by, or are subject to the approval of, this Court as reasonable.

        e.      Section 1129(a)(5).     The proponent of the Plan has disclosed the identity and

affiliation of any individual proposed to serve, after confirmation of the Plan, as an affiliate or

successor of the Debtor, the continuation in such employment is in the best interest of the creditors

and public policy, and the nature of any compensation for such insider.

        f.      Section 1129(a)(6).     This provision is not applicable.

        g.      Section 1129(a)(7).     With respect to each Class of impaired Claims or Interests,

each holder of a Claim included in such Class (i) has accepted the Plan, or (ii) will receive or retain

on account of such Claim property of value, as of the Effective Date of the Plan, that is not less

than the amount such holder would receive or retain if the Debtor was liquidated under Chapter 7

of Title 11 on such date.

        h.      Section 1129(a)(8). Each impaired Class has not accepted the Plan. However,
                in accordance with Section 1129(b)(1), the Plan does not discriminate unfairly,
                and is fair and equitable, with respect to each non-accepting impaired Class.

        i.      Section 1129(a)(9).     The Plan provisions include the following:


Order Confirming Debtor’s Fourth Amended Plan
of Reorganization Dated February 25, 2019
Page 2
Case 17-41860-elm11 Doc 269 Filed 03/07/19             Entered 03/07/19 11:12:15         Page 3 of 4



                 1.     Holders of Allowed Administrative Claims will be paid in full.

                 2.     Holders of Allowed Priority Claims will be paid pursuant to Section 1129.

          j.     Section 1129(a)(10). At least one Class of impaired Claims has voted to accept the

Plan, determined without the acceptance of any insider.

          k.     Section 1129(a)(11). The Plan is feasible. Confirmation of the Plan is not likely to

be followed by the liquidation of, or need for further financial reorganization of, the Debtor. The

Debtor has shown it has sufficient cash flow to make the payments called for by the Plan and is

surrendering properties as part of the Plan.

          l.     Section 1129(a)(12). All fees under 28 U.S.C. § 1930 have been paid or will be

paid on the Effective Date.

          m.     Section 1129(a)(13). This subsection does not apply to the Debtor.

          n.     Section 1129(a)(14). This subsection does not apply to the Debtor.

          o.     Section 1129(a)(15) . This subsection does not apply to the Debtor since no
unsecured creditors objected to confirmation of the Plan.
          p.     Section 1129(a)(16). All transfers of property to be made under the Plan will
          comply applicable provisions of nonbankruptcy law and as otherwise required by Section
          1129(a)(16).

          ORDERED, ADJUDGED AND DECREED that the Plan is hereby confirmed; and it is
further

          ORDERED, ADJUDGED AND DECREED that pursuant to Section 1141(d)(5) of the

Bankruptcy Code upon completion of all payments provided for in the Plan the Court, after notice

and a hearing, may grant the Debtor a discharge or such other relief as provided in

Section 1141(d)(5); and it is further

          ORDERED, ADJUDGED AND DECREED that the Debtor shall pay the United States

Trustee quarterly fees until the Clerk of the Court closes the case and shall file quarterly reports


Order Confirming Debtor’s Fourth Amended Plan
of Reorganization Dated February 25, 2019
Page 3
Case 17-41860-elm11 Doc 269 Filed 03/07/19            Entered 03/07/19 11:12:15        Page 4 of 4



with the United States Trustee in the form required by the Office of the United States Trustee until

the case is closed.

                                    # # # END OF ORDER # # #




Order Confirming Debtor’s Fourth Amended Plan
of Reorganization Dated February 25, 2019
Page 4
